PER CURIAM:
Xuli Zhang appeals the magistrate judge’s order denying her post-judgment motion to correct the clerk’s mistake. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Zhang v. Regan, No. 1:10-cv01329-TCB (E.D. Va. filed Dec. 7, 2011 & entered Dec. 8, 2011). We deny Zhang’s motions for sanctions and for relief from the judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.